EXHIBIT 10v

 

HNI Corporation ERISA SUPPLEMENTAL RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2000;
As Amended November 11, 2005)

 

1.                                       Purpose of the Plan.  The purpose of
the HNI Corporation ERISA Supplemental Retirement Plan (the “Plan”) is to
provide to selected executives benefits equal to the amounts which, but for
limitations imposed by the Internal Revenue Code of 1986, as amended (the
“Code”) or plan provisions, would have been provided by the HNI Corporation
Profit-Sharing Retirement Plan (“Profit-Sharing Retirement Plan”) and the HNI
Corporation Cash Profit-Sharing Plan.

 

2.                                       Definitions.  Except as otherwise
defined in this Plan, capitalized terms used herein shall have the respective
meanings assigned to such terms in the Profit-Sharing Retirement Plan.

 

3.                                       Participation.  Each Member of an
Employer whose Compensation for any calendar year, determined under the
Profit-Sharing Retirement Plan, exceeds $170,000 (or such other amount as may be
in effect under Section 401(a)(17) of the Code for such year) and who has been
selected for participation by the Company’s Board of Directors shall be a
Participant in this Plan.  For this purpose, Compensation shall be determined
without regard to (a) any election by the Participant to defer any compensation
earned for such year, (b) any payments made pursuant to the HNI Corporation
Executive Long-Term Incentive Compensation Plan, the HNI Corporation Long-Term
Performance Plan or other similar incentive plan for such year, or (c) any
awards made under the Stock-Based Compensation Plan for such year.  The Plan is
intended to be unfunded and maintained by the Company primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of ERISA.

 

4.                                       Benefits

 

(a)                                  Benefits in Respect of the Profit-Sharing
Retirement Plan.  As soon as practicable after the last day of each calendar
year, the Company shall determine the amount of Employer Contributions that
would have been credited for such year to the Participant’s Account under the
Profit-Sharing Retirement Plan for such calendar year but for the annual
limitation on compensation that may be taken into account pursuant to Code
Section 401(a)(17) and the annual limitation on benefits pursuant to Code
Section 415, as set forth in the Profit-Sharing Retirement Plan.  See Annex A.

 

(b)                                 Benefits in Respect of Cash Profit-Sharing
Plan.  As soon as practicable after the last day of each calendar year, the
Company shall determine an amount equal to the payments such Participant would
have received under the Cash Profit-Sharing Plan in such year in respect of the
Participant’s Compensation, as described in Section 2, but for the limitations
imposed under the terms of the Cash Profit-Sharing Plan on eligible earnings at
the level specified in Code Section 401(a)(17) with respect to a qualified
defined contribution plan.  See Annex A.

 

--------------------------------------------------------------------------------


 

(c)                                  Distributions.  Not later than the March 15
following each calendar year for which a benefit is determined under Paragraphs
4(a) or (b) above, the benefit determined for each Participant shall be paid in
shares of Bonus Stock issued under the Company’s Stock-Based Compensation Plan. 
The number of shares of Bonus Stock to be paid shall be determined by dividing
the amounts determined under Paragraphs 4(a) and (b) above by the average of the
high and low prices of a share of the Corporation’s common stock on the date the
award is paid, with cash paid in lieu of any fractional share.  Such shares
shall not be transferable, whether by sale, pledge, gift, or otherwise, while
the Participant is employed by the Company or any of its subsidiaries. 
Provision for all income tax withholding and other employment taxes shall be
made pursuant to Section 5.5 of the Stock-Based Compensation Plan.  (As amended
11/11/05.)

 

5.                                       Administration.  The Human Resources
and Compensation Committee of the Company’s Board of Directors shall be charged
with the administration of this Plan, shall have the same powers and duties, and
shall be subject to the same limitations, with respect to the Plan as the
Administrative Committee under the Profit-Sharing Retirement Plan.  Decisions of
such Committee shall be conclusive and binding upon all persons claiming
benefits under the Plan.

 

6.                                       Nonassignment of Benefits. 
Notwithstanding anything contained herein or in any other plan maintained by the
Company to the contrary, it shall be a condition of the payment of benefits
under this Plan that neither such benefits nor any portion hereof shall be
assigned, alienated, or transferred to any person voluntarily or by operation of
any law, including any assignment, division, or awarding of property under state
domestic relations law (including community property law).  If any person shall
endeavor to purport to make any such assignment, alienation, or transfer, the
amount otherwise provided hereunder which is the subject of such assignment,
alienation, or transfer shall cease to be payable to any person.

 

7.                                       No Guaranty of Employment.  Nothing
contained in this Plan shall be construed as a contract of employment between
any employee and his or her Employer or as conferring a right on any employee to
be continued in the employment of an Employer.

 

8.                                       Amendment and Termination.  (a)  The
Board of Directors of the Company reserves the right at any time to amend or
terminate the Plan.  The Fund Committee may amend the Plan from time to time as
it deems necessary or advisable except that any amendment which would terminate
the Plan or modify its formula for contributions shall require advance approval
of the Board of Directors.  (b)  Notwithstanding the foregoing, no amendment
shall operate directly or indirectly to deprive any Participant of his or her
vested interest in the Plan immediately prior to the effective date of the
amendment.  (c)  Each amendment (including any termination of this Plan) shall
be adopted by the Fund Committee, pursuant to the authority granted to it by the
Board of Directors.

 

9.                                       Miscellaneous

 

(a)                                  Certain Profit-Sharing Retirement Plan
Provisions.  Except as otherwise provided herein, the provisions contained in
Sections 1.2 (relating to applicable law), 1.3 (relating to severability), and
Article 15 (relating to Adoption by Affiliated Employers) of the Profit-Sharing
Retirement Plan are hereby incorporated herein by reference, and shall be
applicable as if such provisions were set forth herein.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Successors and Assigns.  The provisions of
this Plan shall bind and inure to the benefit of each Employer and its
successors and assigns, as well as each Participant and his or her beneficiaries
and successors.

 

3

--------------------------------------------------------------------------------